DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
The current claims are directed to a method of processing mixed waste.  This requires the steps of separating waste into at least two parts including mainly food waste and mailing paper/recyclable material.  Each of these parts are then processed to create cellulose rich biomass.
Applicant argues that Young does not teach source separation in [0055] as a preferred step but instead says that it is an optional one.
This argument is not found to be persuasive as being a non-preferred embodiment does not discount the teaching of the reference.  Even if the teaching in question was considered as optional, it is still a teaching that would be obvious to one of ordinary skill in the art at the time of the invention.
Paragraph [0055] states that the collection of organic waste can be done in a number of different methods of bin collection and tracking.  It then states:
The organic waste, e.g., fresh food waste, may optionally be source separated into separate categories of waste, e.g., vegetable waste versus animal meat waste. In the food industry, the term "source separation" typically refers to 
Paragraph [0055] further states :
In this respect, the proportion of trash components present within the raw organic material to be digested may be 1%, 2%, 3%, 4%, 5%, 10%, 20%, 30%, 40%, 50%, or more by weight or volume of the raw organic material or any range in between to be digested since these components will subsequently be removed.
What we have here is an explicit teaching of separating organic matter from trash components that might be present in up to 50% or more by weight.  This process is listed as optional since other collection methods include having bins in the different departments to collect produce meat or other collections directly into a sterile bin that has to be washed.  The fact that this one of three collection methods listed does not discount its teaching.
Applicant further argues that “source separation” refers to separation of material at the source (curbside) and that the claimed embodiment requires separation over collection and does not rely on the waste being “fresh.”
In this regards the Examiner respectfully disagrees.  These arguments are not commensurate in scope with the claims.  The claims require a separating step into at 
The claims require separating waste into at least two parts.  This is taught in [0055], “The organic waste, e.g., fresh food waste, may optionally be source separated into separate categories of waste, e.g., vegetable waste versus animal meat waste. In the food industry, the term "source separation" typically refers to the sequestration of trash components (e.g., paper, plastic, "rubbish", cardboard, glass, newspaper, and aluminum and steel) away from organic waste” and  “In this respect, the proportion of trash components present within the raw organic material to be digested may be 1%, 2%, 3%, 4%, 5%, 10%, 20%, 30%, 40%, 50%, or more by weight or volume of the raw organic material or any range in between to be digested since these components will subsequently be removed.” This is a direct teaching of taking mixed waste (up to 50% or more of trash) and separating it. 
Applicant further argues that there is nothing to indicate that he product is cellulose-rich, because the material is taught be broken down using different enzymes and contains other nutrients like fats and proteins.
In this regards the Examiner respectfully disagrees.  The term cellulose- rich is not a special definition provided by the instant specifically.  There is no term of degree on which makes a material “rich” in cellulose.  The mere presence of other nutrients does not teach away from the term cellulose-rich.  The instant specification only states that the cellulose-rich material used for enzyme hydrolysis, which is explicitly detailed in the Young reference as the end product of a biogas is the same [0031].
If the same starting materials are utilized (non specified food waste) and the same end product is created (biogas), then there is not a patentable different in the intermediate material unless there is something actively claimed.  Currently the term cellulose-rich is the only term to describe the material.  Under broadest reasonable interpretation is understood that the food waste of Young is cellulose rich the same way the food waste of the instant invention is cellulose rich.
It is recommended to amend the claims to quantify what makes a material cellulose-rich or require what the starting material is or some other limitation to focus the broadest reasonable interpretation to be commensurate in scope with the arguments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al, US Patents Publication 2014/0366596 in view of Frei, USP 5,100,066.
Regarding claim 1, Young teaches a method of treating food waste. Young teaches that fresh food waste is collected from super markets and include a preferred source separated process of removing the recyclable and paper from the food waste [0055] and that the product that is then further treated with trash making up less than 50% of the weight by volume and as little as 1% [0055] (see above). This is a teaching of taking the food waste, performing a separation action to remove the paper or recyclable materials then to take the food waste and to perform a processing to create a cellulose rich product.
The act of treating the food waste is done by grinding and digestion (reads on pulping [0031]) and further processing into cellulose rich material (see claim 1).
Young is silent to what occurs to the separated materials but would look to the prior art to see what to do with recyclable waste materials.
In the same field of endeavor, Frei teaches a method of processing mixed waste (D1, column 1, first paragraph), the method comprising the steps of separating the waste into two flows (claim 1), fines (taught as decomposable and organic materials and referred to as the heavy fraction in claim 1, this includes food waste) and overs (overs containing paper and other recyclable materials) (claim 1), pulping said overs (claim 1, step b see figure 1 item 8) and washing said overs (items 5, before separation and then in a water treatment after separation, see figure 1) to obtain cellulose rich biomass (claim 1, step a), and processing said fines (heavy contaminates) to obtain a cellulose rich biomass (separated and sent to a bioreactor and then products for agricultural purposes are collected item 22).
Additionally, Frei could also be interrupted as reading the separating step into the two flows to take place in just the light fraction side of the discloser as the wash 
One of ordinary skill in the art would have been motivated to utilize the explicit separation and utilization steps of Frei in the Young method for the benefit of collecting the different recyclable materials and then treating them in a known and beneficial manner. This would allow the operator of Young to collect the waste materials for additional collectable products to be reused and recycled in an economical manner. Additionally, the goal of Frei can be obtained through the teachings of Young and to treat a starting waste of fresh food waste using the steps of Frei to obtain two different collections of material to separating and process into collected streams of materials that are biomass rich and include cellulose.
Regarding claim 2, Frei further teaches that the separating takes place using a screen at multiple locations.
Regarding claim 6, Frei further teaches that following said pulping step b) at least a part of the pulped material is shredded (pulper is referred to as a wet shredder item 8).
Regarding claim 7, Frei further teaches that wherein said shredded material is repulped (pulp press and paper mill, items 10 and 13).
Regarding claim 8, Frei further teaches that wherein said pulping of the overs (step b)), results in obtaining at least three parts, comprising: (i) a pulp; (ii) other recyclables and dirty wash water (see figure 1 with water being recycled, paper mill for paper products, drier for cellulose powder, and other recyclables being sent to the other half of the process to the mixer from the filer press).
Regarding claim 9, Frei further teaches that wherein said other recyclables (comprising plastic film and recyclable materials, such as plastic and metal containers), are removed from said pulped material before washing step c) (Sorter, item 4, is before the washer conveyer and recycles the other components in the heavy fraction).
Regarding claim 11, Yong further teaches the use of enzymes to break down the materials (see abstract).
Regarding claim 13, Frei further teaches that, wherein said washing step c) further generates wash water which is optionally processed through biological treatment and recycled back into the main process and/or used for biogas production (see figure 1).
Claims 3-5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al, US Patents Publication 2014/0366596 in view of Frei, USP 5,100,066 in view of Choate, US Patent Publication 2007/0231877 (already of record).
Regarding claims 3-5, Frei teaches the use of separators and screens but is merely silent to the size of the screens to be utilized for separating out the desired components. As the reference is simply silent to the specific parameters, the average artisan would have bene motivated to look to the conventional prior art to see what he known and standard size screens would have been.
In the same field of endeavor, Choate teaches a method of separating organic material from mixed waste and separating out fines and overs through the use of at least one trommel (see abstract and claim 1). Choate teaches that the trommel can have a screen size of about 2 inches which reads on the fines diameter and a screen of the size 50-150 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the specifically known sizes as taught by Choate in the Frei method for the benefit of using a conventional sized screen for the expected end result in a known manner.
Regarding claims 14-17, Frei further teaches materials are further refined, treated, and sorted to remove recyclable and other undesired materials (see figure 1).
‘Frei is silent on the specific mechanics of a thermos-mechanical treatment, but does teach that conventional mechanics are used and that it is common to utilize heat in some of the final processes of both the overs and fines (see figure 1).
Choate further teaches that the recycle materials (including plastics and other organics are recovered from the materials through sorting and treating. Choate further explicitly provides a teaching of thermo treatments (item 516) as well as a grinding and sorting treatment of the starting materials to separate each set of desired materials to their respective recycling paths (see figure 5).

Conclusion

28. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al, US Patent Publication 201 1/0008865.

29. Lee teaches the act of separating waste materials. Lee teaches MSW which can include food wastes and recycled materials as well as other cellulose rich agriculture waste and cardboard and paperboard. Lee explicitly teaches separating out the food 

30. Lee teaches the act of conversion of waste material into biogas to first use a subsystem to separate the organic faction of the waste (lists food waste as an example of the organic faction) and paper or other packaging materials [0014, 0016, and 0020] to create a fines stream to be treating for further processing to convert to a biogas [0020].

31. Figure 1 further illustrates the process of sorting the material into an overs section that is then sent to a recycling facility where plastics, inorganics, and other recycles are removed and collected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748